Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 10, 15 - 25, 28 - 37, 42 - 52, and 55 - 58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang, U.S. Patent Publication No. 2020/0163061.
Tang teaches:

11. A method for wireless communications by a user equipment (UE), 2comprising: 
	3receiving control signaling configuring the UE with a plurality of component 4carriers for communicating with a base station and a semi-persistent resource allocation of a 5resource for each component carrier of the plurality of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]); 
	6identifying an availability indicator that indicates availability of the resource 7of the semi-persistent resource allocation on each component carrier of the plurality of 8component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]); and 
	9communicating a data transmission via at least a subset of the plurality of 10component carriers based at least in part on the availability indicator (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]).  

12. The method of claim 1, wherein the availability indicator is valid for a 2time window (SPS includes a time-domain resource, [0029], a time-domain resource is considered functionally equivalent to a time window).  

13. The method of claim 2, wherein the time window begins at an end of a 2transmission identifying the availability indicator (SPS includes a time-domain resource, [0029], it is inherent that a transmission would need to begin after the transmission identifying the availability indicator, otherwise the device would be unaware where in space/time to find the transmission).  

14. The method of claim 1, wherein identifying the availability indicator 2comprises: 
	3receiving downlink control information comprising the availability indicator (indication field is carrier in DCI, [0165]).  

15. The method of claim 1, wherein identifying the availability indicator 2comprises: 
	3receiving the availability indicator as a bit map that indicates the availability 4of the resource of the semi-persistent resource allocation on each component carrier of the 5plurality of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]).  

16. The method of claim 1, wherein identifying the availability indicator 2comprises: 
(control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073], the activation or deactivation of resources is functionally equivalent of indicating a resource is available or unavailable).  

17. The method of claim 1, wherein identifying the availability indicator 2comprises: 
	3receiving the availability indicator via a single component carrier of the 4plurality of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073], the activation or deactivation of resources is functionally equivalent of indicating a resource is available or unavailable).  

18. The method of claim 1, wherein identifying the availability indicator 2comprises: 
	3receiving the availability indicator via two or more component carriers of the 4plurality of component carriers (second response can be sent via a second carrier, claim 2).  

19. The method of claim 1, wherein the semi-persistent resource allocation 2comprises resources configured for a configured grant for an uplink transmission (response information is received on a data channel, [0122], data channel may include an uplink shared channel, [0045]).  

(response information is received on a data channel, [0122], data channel may include a downlink shared channel, [0045]).

115. The method of claim 1, wherein identifying the availability indicator 2comprises: 
	3determining a retransmission is not scheduled for a first component carrier of 4the plurality of component carriers, wherein the availability indicator is identified to indicate 5that the resource is not available for communicating the data transmission via the first 6component carrier based at least in part on determining that the retransmission is not 7scheduled (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]).  

116. A method for wireless communications by a base station, comprising: 
	2transmitting control signaling configuring a user equipment (UE) with a 3plurality of component carriers for communicating with the base station and a semi-persistent 4resource allocation of a resource (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]); 
	5transmitting an availability indicator that indicates availability of the resource 6of the semi-persistent resource allocation on each component carrier of the plurality of 7component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]); and 
	8communicating a data transmission via at least a subset of the plurality of 9component carriers based at least in part on the availability indicator (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]).  

117. The method of claim 16, wherein the availability indicator is valid for 2a time window (SPS includes a time-domain resource, [0029], a time-domain resource is considered functionally equivalent to a time window).  

118. The method of claim 17, wherein the availability indicator begins at an 2end of the transmission of the availability indicator (SPS includes a time-domain resource, [0029], it is inherent that a transmission would need to begin after the transmission identifying the availability indicator, otherwise the device would be unaware where in space/time to find the transmission).  

119. The method of claim 16, wherein transmitting the availability indicator 2comprises: 
	3transmitting downlink control information comprising the availability 4indicator (indication field is carried in DCI, [0165]).  

120. The method of claim 16, wherein transmitting the availability indicator comprises: Attorney Docket No. PR623.01 (103038.2006)Qualcomm Ref. No. 193848 66 
	3transmitting the availability indicator as a bit map that indicates the 4availability of the resource of the semi-persistent resource allocation on each component 5carrier of the plurality of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]).  


121. The method of claim 16, wherein transmitting the availability indicator 2comprises: 
(control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073], the activation or deactivation of resources is functionally equivalent of indicating a resource is available or unavailable).  

122. The method of claim 16, wherein transmitting the availability indicator 2comprises: 
	3transmitting the availability indicator via a single component carrier of the 4plurality of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073], the activation or deactivation of resources is functionally equivalent of indicating a resource is available or unavailable).  

123. The method of claim 16, wherein transmitting the availability indicator 2comprises: 
	3transmitting the availability indicator via two or more component carriers of 4the plurality of component carriers (second response can be sent via a second carrier, claim 2).  

124. The method of claim 16, wherein the semi-persistent resource 2allocation comprises resources configured for a configured grant for an uplink transmission (response information is received on a data channel, [0122], data channel may include an uplink shared channel, [0045]).  

(response information is received on a data channel, [0122], data channel may include a downlink shared channel, [0045]).

128. An apparatus for wireless communications by a user equipment (UE), comprising: Attorney Docket No. PR623.01 (103038.2006)Qualcomm Ref. No. 193848 67 
	3a processor (see Fig. 9),
	5memory coupled with the processor (see Fig. 9), and
	instructions (see Fig. 9) stored in the memory and executable by the processor to cause the 6apparatus to: 
	7receive control signaling configuring the UE with a plurality of 8component carriers for communicating with a base station and a semi-persistent 9resource allocation of a resource for each component carrier of the plurality of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]);
	11identify an availability indicator that indicates availability of the 12resource of the semi-persistent resource allocation on each component carrier of the plurality of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]); and
	14communicate a data transmission via at least a subset of the plurality of 15component carriers based at least in part on the availability indicator (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]).  

(SPS includes a time-domain resource, [0029], a time-domain resource is considered functionally equivalent to a time window).  

130. The apparatus of claim 29, wherein the time window begins at an end 2of a transmission identifying the availability indicator (SPS includes a time-domain resource, [0029], it is inherent that a transmission would need to begin after the transmission identifying the availability indicator, otherwise the device would be unaware where in space/time to find the transmission).  

131. The apparatus of claim 28, wherein the instructions to identify the 2availability indicator are executable by the processor to cause the apparatus to: 
	3receive downlink control information comprising the availability indicator (indication field is carried in DCI, [0165]).  

132. The apparatus of claim 28, wherein the instructions to identify the 2availability indicator are executable by the processor to cause the apparatus to: 3receive the availability indicator as a bit map that indicates the availability of 4the resource of the semi-persistent resource allocation on each component carrier of the 5plurality of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073], Tang).  

133. The apparatus of claim 28, wherein the instructions to identify the 2availability indicator are executable by the processor to cause the apparatus to: 
(control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073], the activation or deactivation of resources is functionally equivalent of indicating a resource is available or unavailable).  

134. The apparatus of claim 28, wherein the instructions to identify the 2availability indicator are executable by the processor to cause the apparatus to: 
	3receive the availability indicator via a single component carrier of the plurality 4of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073], the activation or deactivation of resources is functionally equivalent of indicating a resource is available or unavailable).  

135. The apparatus of claim 28, wherein the instructions to identify the 2availability indicator are executable by the processor to cause the apparatus to: 
	3receive the availability indicator via two or more component carriers of the 4plurality of component carriers (second response can be sent via a second carrier, claim 2).  

136. The apparatus of claim 28, wherein the semi-persistent resource 2allocation comprises resources configured for a configured grant for an uplink transmission (response information is received on a data channel, [0122], data channel may include an uplink shared channel, [0045]).  

(response information is received on a data channel, [0122], data channel may include a downlink shared channel, [0045]).

142. The apparatus of claim 28, wherein the instructions to identify the 2availability indicator are executable by the processor to cause the apparatus to: 
	3determine a retransmission is not scheduled for a first component carrier of the 4plurality of component carriers, wherein the availability indicator is identified to indicate that 5the resource is not available for communicating the data transmission via the first component 6carrier based at least in part on determining that the retransmission is not scheduled (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]).  

143. An apparatus for wireless communications by a base station, 2comprising: 
	3a processor (see Fig. 9), 
	5memory coupled with the processor (see Fig. 9), and
	instructions stored in the memory and executable by the processor (see Fig. 9) to cause the 6apparatus to: 
	7transmit control signaling configuring a user equipment (UE) with a 8plurality of component carriers for communicating with the base station and a semi-persistent resource allocation of a resource (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]);
	10transmit an availability indicator that indicates availability of the 11resource of the semi-persistent resource allocation on each component carrier of the plurality of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]); and
	13communicate a data transmission via at least a subset of the plurality of 14component carriers based at least in part on the availability indicator (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]).  

144. The apparatus of claim 43, wherein the availability indicator is valid 2for a time window (SPS includes a time-domain resource, [0029], a time-domain resource is considered functionally equivalent to a time window).  

145. The apparatus of claim 44, wherein the availability indicator begins at 2an end of the transmission of the availability indicator (SPS includes a time-domain resource, [0029], it is inherent that a transmission would need to begin after the transmission identifying the availability indicator, otherwise the device would be unaware where in space/time to find the transmission).  

146. The apparatus of claim 43, wherein the instructions to transmit the 2availability indicator are executable by the processor to cause the apparatus to: 
	transmit downlink control information comprising the availability indicator (indication field is carried in DCI, [0165]).  

147. The apparatus of claim 43, wherein the instructions to transmit the 2availability indicator are executable by the processor to cause the apparatus to: 3transmit the availability indicator as a bit map that indicates the availability of 4the resource of the semi-persistent resource allocation on each (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073], Tang).  

148. The apparatus of claim 43, wherein the instructions to transmit the 2availability indicator are executable by the processor to cause the apparatus to: 
	3transmit the availability indicator that indicates the resource is unavailable for 4a first component carrier of the plurality of component carriers and that indicates the resource 5is available for a second component carrier of the plurality of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073], the activation or deactivation of resources is functionally equivalent of indicating a resource is available or unavailable).  

149. The apparatus of claim 43, wherein the instructions to transmit the 2availability indicator are executable by the processor to cause the apparatus to: 
	3transmit the availability indicator via a single component carrier of the 4plurality of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073], the activation or deactivation of resources is functionally equivalent of indicating a resource is available or unavailable).  

150. The apparatus of claim 43, wherein the instructions to transmit the 2availability indicator are executable by the processor to cause the apparatus to: 
(second response can be sent via a second carrier, claim 2).  

151. The apparatus of claim 43, wherein the semi-persistent resource 2allocation comprises resources configured for a configured grant for an uplink transmission (response information is received on a data channel, [0122], data channel may include an uplink shared channel, [0045]).  

152. The apparatus of claim 43, wherein the semi-persistent resource 2allocation comprises resources configured for a configured grant for a downlink transmission (response information is received on a data channel, [0122], data channel may include a downlink shared channel, [0045]).

155. An apparatus for wireless communications by a user equipment (UE), 2comprising: 
	3means for receiving control signaling configuring the UE with a plurality of 4component carriers for communicating with a base station and a semi-persistent resource 5allocation of a resource for each component carrier of the plurality of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]); 
	6means for identifying an availability indicator that indicates availability of the 7resource of the semi-persistent resource allocation on each component carrier of the plurality 8of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]); and 
	9means for communicating a data transmission via at least a subset of the 10plurality of component carriers based at least in part on the availability indicator (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]).  

156. An apparatus for wireless communications by a base station, 2comprising: 
	3means for transmitting control signaling configuring a user equipment (UE) 4with a plurality of component carriers for communicating with the base station and a semi- 5persistent resource allocation of a resource (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]); 
	6means for transmitting an availability indicator that indicates availability of 7the resource of the semi-persistent resource allocation on each component carrier of the 8plurality of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]); and 
	9means for communicating a data transmission via at least a subset of the 10plurality of component carriers based at least in part on the availability indicator (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]).  

157. A non-transitory computer-readable medium storing code for wireless 2communications by a user equipment (UE), the code comprising instructions executable by a 3processor to: 
	4receive control signaling configuring the UE with a plurality of component 5carriers for communicating with a base station and a semi-persistent resource allocation of a 6resource for each component carrier of the plurality of component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]); 
(control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]); and Attorney Docket No. PR623.01 (103038.2006)Qualcomm Ref. No. 193848 72 
	10communicate a data transmission via at least a subset of the plurality of 11component carriers based at least in part on the availability indicator (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]).  

158. A non-transitory computer-readable medium storing code for wireless 2communications by a base station, the code comprising instructions executable by a processor 3to: 
	4transmit control signaling configuring a user equipment (UE) with a plurality 5of component carriers for communicating with the base station and a semi-persistent resource 6allocation of a resource (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]); 
	7transmit an availability indicator that indicates availability of the resource of 8the semi-persistent resource allocation on each component carrier of the plurality of 9component carriers (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]); and 
	10communicate a data transmission via at least a subset of the plurality of 11 component carriers based at least in part on the availability indicator (control information contains a bitmap corresponding to existing carriers, the bitmap indicates activation or release or SPS resources on different carriers, [0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 - 14, 26, 27, 38 - 41, 53, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang as applied to claims 1, 16, 28, and 43 above, and further in view of Samsung, EP 3,583,734.
Tang teaches a method of semi-persistent scheduling performed in a wireless communication system. Tang does not teach marking data as new data or retransmission data. Samsung teaches marking transmissions as new or retransmitted data. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Tang to incorporate the known technique of marking data as taught by Samsung in order to obtain the predictable result of better data decoding.
The combination teaches:

111. The method of claim 1, wherein identifying the availability indicator 2comprises: 
(DCI which schedules component carriers includes an indicator to show whether data is a new transmission or retransmission, [0107], Samsung).  

112. The method of claim 11, wherein determining that the retransmission 2is scheduled comprises: 
	3determining that the retransmission is scheduled based at least in part on at 4least one of a scrambling of downlink control information by a configured scheduling radio 5network temporary identifier, a toggling state of a new data indicator, a scheduling of a 6hybrid automatic repeat request process identifier, or any combination thereof (new data indicator utilized to demonstrate if data is a new transmission or a re-transmission, [0107], Samsung).  

113. The method of claim 11, wherein at least one parameter of the semi- 2persistent resource allocation is updated by a corresponding parameter indicated in downlink control information that schedules the retransmission (DCI which schedules component carriers includes an indicator to show whether data is a new transmission or retransmission, [0107], Samsung).  

114. The method of claim 13, wherein the at least one parameter comprises 2a number of resource blocks (resource block allocation specifies actual RB allocation, [0107], Samsung).


226. The method of claim 16, further comprising:
(DCI which schedules component carriers includes an indicator to show whether data is a new transmission or retransmission, [0107], Samsung, the status of the new data indicator is considered an updated parameter of the SPS). 
227. The method of claim 16, further comprising:
	transmitting downlink control information that schedules a retransmission of 3the data transmission (DCI which schedules component carriers includes an indicator to show whether data is a new transmission or retransmission, [0107], Samsung).

138. The apparatus of claim 28, wherein the instructions to identify the 2availability indicator are executable by the processor to cause the apparatus to: 
	3determine that a retransmission is scheduled on a first component carrier of the 4plurality of component carriers, wherein the availability indicator is identified to indicate that 5the resource is available for communicating the data transmission via the first component 6carrier based at least in part on determining that the retransmission is scheduled on the first 7component carrier (DCI which schedules component carriers includes an indicator to show whether data is a new transmission or retransmission, [0107], Samsung).  

139. The apparatus of claim 38, wherein the instructions to determine that 2the retransmission is scheduled are executable by the processor to cause the apparatus to: 
	3determine that the retransmission is scheduled based at least in part on at least 4one of a scrambling of downlink control information by a configured scheduling radio 5network temporary (new data indicator utilized to demonstrate if data is a new transmission or a re-transmission, [0107], Samsung).  

140. The apparatus of claim 38, wherein at least one parameter of the semi- 2persistent resource allocation is updated by a corresponding parameter indicated in downlink control information that schedules the retransmission (DCI which schedules component carriers includes an indicator to show whether data is a new transmission or retransmission, [0107], Samsung).  

141. The apparatus of claim 40, wherein the at least one parameter 2comprises a number of resource blocks (resource block allocation specifies actual RB allocation, [0107], Samsung).

153. The apparatus of claim 43, wherein the instructions are further 2executable by the processor to cause the apparatus to: 
	3transmit downlink control information that updates at least one parameter of 4semi-persistent resource allocation (DCI which schedules component carriers includes an indicator to show whether data is a new transmission or retransmission, [0107], Samsung).  

154. The apparatus of claim 43, wherein the instructions are further executable by the processor to cause the apparatus to: Attorney Docket No. PR623.01 (103038.2006)Qualcomm Ref. No. 193848 71 
	3transmit downlink control information that schedules a retransmission of the 4data transmission (DCI which schedules component carriers includes an indicator to show whether data is a new transmission or retransmission, [0107], Samsung).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463